                               UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION



Harold Brucker, et al.,                                         Case No. 3:16-cv-206

                          Plaintiffs

          v.                                                    MEMORANDUM OPINION


CBS Corporation, et al.,

                          Defendants

                                       I.          INTRODUCTION

          Defendant Crane Co. moves for summary judgment on all claims asserted against it. (Doc.

No. 95). Remaining Plaintiff Christine Brucker filed a memorandum in opposition, (Doc. No. 98),

and Crane replied, (Doc. No. 103).

                                        II.        BACKGROUND

          While serving in the Navy from 1960 to 1967, Harold Brucker was exposed to asbestos

aboard the USS Salisbury and the USS John R. Craig. Many years later, in 2015, Mr. Brucker was

diagnosed with pleural mesothelioma likely due to his exposure. 1 On January 28, 2016, he filed suit

against several manufacturers of products to which he was exposed during his service, products

which he alleged contained asbestos. Crane was one of these manufacturers.

                                            III.    STANDARD

          Summary judgment is appropriate where “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a). The moving party bears the initial responsibility of “informing the district court of the basis

for its motion, and identifying those portions of ‘the pleadings, depositions, answers to


1
    Mr. Brucker succumbed to his illness on April 23, 2016.
interrogatories, and admissions on file, together with the affidavits, if any,’ which it believes

demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986). The movant may meet this burden by demonstrating the absence of evidence

supporting one or more essential elements of the non-movant’s claim. Id. at 323-25.

          Once the movant meets this burden, the opposing party “must set forth specific facts

showing that there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250

(1986) (quoting FED. R. CIV. P. 56(e)). It is not sufficient “simply [to] show that there is some

metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986). Rather, Rule 56(e) “requires the nonmoving party to go beyond the pleadings” and

present some type of evidentiary material in support of its position. Celotex, 477 U.S. at 324; see also

Harris v. General Motors Corp., 201 F.3d 800, 802 (6th Cir. 2000). Summary judgment must be entered

“against a party who fails to make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which that party will bear the burden of proof at trial.” Celotex,

477 U.S. at 322.

                                          IV.     DISCUSSION

          Crane moves for summary judgment of the maritime law 2 strict liability and negligence

claims. For these claims to survive summary judgment, Plaintiff must show: “(1) [Harold Brucker]

was exposed to [Crane’s] product, and (2) the product was a substantial factor in causing the injury

he suffered.” Lindstrom v. A-C Prod. Liab. Trust, 424 F.3d 488, 492 (6th Cir. 2005).

          Crane cannot be held liable for asbestos-containing products “attached or connected” to its

product which it neither made nor sold. Id. at 495 (quoting Stark v. Armstrong World Indus., Inc., 21 F.

App’x 371, 381 (6th Cir. 2001)). Although Plaintiff urges me to apply one of the fact-specific

standards used by other courts to this bare-metal defense, the Sixth Circuit’s bright-line rule is

controlling here. See, e.g., Stallings v. Georgia-Pacific Corp., No. 3:12-cv-724, 2015 WL 7258518, at *4-*5


2
    The parties agree that maritime law governs here. (Doc. No. 98 at 20).
                                                     2
(W.D. Ky. Nov. 15, 2015); see also In re: Asbestos Prods. Liab. Litig. (No. VI), 873 F.3d 232, 235,239

(3d. Cir. 2017) (distinguishing the bright-line rule applied by courts such as the Sixth Circuit from

fact-specific standards applied by other courts).

        In this case, Plaintiff sets forth no evidence to raise Harold Brucker’s possible exposure to

Crane asbestos-containing products to anything more than a “metaphysical doubt.” Further,

Plaintiff makes no attempt to prove exposure to Crane asbestos-containing products was a

substantial factor in causing Harold Brucker’s mesothelioma. See Lindstrom, 424 F.3d at 492 (“[A]

mere showing that defendant's product was present somewhere at plaintiff's place of work is

insufficient. Rather, where a plaintiff relies on proof of exposure to establish that a product was a

substantial factor in causing injury, the plaintiff must show a high enough level of exposure that an

inference that the asbestos was a substantial factor in the injury is more than conjectural.”) (internal

quotation marks and citations omitted). Thus, because Plaintiff cannot establish Harold Brucker

was exposed – much less substantially exposed – to asbestos-containing products manufactured or

distributed by Crane, summary judgment must be awarded to Crane.

                                         V.      CONCLUSION

        For the foregoing reasons, Crane’s motion for summary judgment is granted.

        So Ordered.

                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge




                                                    3
